DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or
additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR
1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the
payment of the issue fee.
Authorization for this examiner's amendment was given in an interview with James
Purrington on 01/13/2022.
The application has been amended as follows:
In Claim 1, replace the text reading “determining a first wine-glass mode frequency of
the miniature electromechanical resonator being a resonant frequency of the second principal
stiffness axis;” with the following:
-- determining a second wine-glass mode frequency of the miniature
electromechanical resonator being a resonant frequency of the second principal
stiffness axis; --
In Claim 2, replace the text reading “actuating an actuation location on the miniature
electromechanical resonator to vibrate at a first wine-glass mode frequency;” with the following:
-- actuating an actuation location on the miniature electromechanical resonator to vibrate
at the first wine-glass mode frequency; --
In Claim 2, replace the text reading “actuating the actuation location on the miniature
electromechanical resonator to vibrate at a second wine-glass mode frequency,” with the
following:

-- actuating the actuation location on the miniature electromechanical resonator to
vibrate at the second wine-glass mode frequency, --

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BOLDUC whose telephone number is (571)270-1602. The examiner can normally be reached M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay, Jr. can be reached on (571) 272-1672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID J BOLDUC/Primary Examiner, Art Unit 2852